Citation Nr: 1216690	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to independent living services under Title 38, United States Code, Chapter 31.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 determination rendered by the Vocational Rehabilitation and Employment (VR&E) Division of the Department of Veterans Affairs Medical Center (VAMC) in Spokane, Washington, the agency of original jurisdiction (AOJ).  In that determination, the Veteran's case was placed in discontinued status by a VA psychologist.

In August 2010, the Veteran testified before a Veterans Law Judge (VLJ) of the Board at a Travel Board hearing at the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO); a transcript of the hearing is of record.

In December 2010, the Board denied the claim.  In July 2011, counsel for the Veteran and VA filed a Joint Motion with the Court to vacate and remand the December 2010 Board decision.  In a July 2011 Order, the Court granted the Joint Motion.

The VLJ who conducted the 2010 Board hearing is no longer employed by the Board.  The law requires the VLJ who conducts a hearing to participate in any decision made on the appeal. 38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.707 (2011).  The Veteran was notified that the Veterans Law Judge that conducted his hearing was no longer employed by the Board by way of a December 2011 letter, and offered the opportunity to have a new hearing.  The Veteran did not respond and his attorney indicated in a January 2012 telephone conversation that he did not desire such a hearing. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

The parties to the Joint Motion noted that the Veteran's last independent living assessment was performed in March 2006, and that it considered his physical limitations without considering the effect of his service connected posttraumatic stress disorder (PTSD), rated 100 percent disabling.  In addition, the parties noted that the report only specifically concluded that the Veteran functions independently at home and did not assess or address how he functioned in the community.  The parties noted that psychological factors are for consideration in making an independent living assessment and that the Veteran did have difficulties functioning in the community.

The parties therefore instructed VA to obtain a new independent living assessment that considers both the Veteran's physical and psychological impairments and specifically addresses whether the Veteran's psychological disability interferes with his ability to function in the community, along with the other relevant factors.  In her April 2012 letter, the Veteran's attorney requested that the Board remand the claim to the RO to obtain a new independent living assessment.  Given the instructions in the Joint Motion, the Board will grant that request. 

Accordingly, the case is REMANDED for the following action:

Obtain a new independent living assessment that considers both the Veteran's physical and psychological impairments and specifically addresses whether the Veteran's psychological disability interferes with his ability to function in the community, along with the other relevant factors.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

